IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

ROBERT HERBRUGER, an individual,              )       No. 82419-8-I
                                              )
                        Appellant,            )       DIVISION ONE
                                              )
               v.                             )       UNPUBLISHED OPINION
                                              )
BELLEVUE COLLEGE, an agency of the            )
State of Washington,                          )
                                              )
                        Respondent,           )
                                              )
GIRARD WEBER in his official and              )
individual capacities; CYNTHIA GROSS in       )
her official and individual capacities;       )
DAVID HALL in his official and individual     )
capacities; AARON HILLIARD in his             )
official and individual capacities; DEXTER    )
JOHNSON in his official and individual        )
capacities; RAY WHITE in his official and     )
individual capacities; and MARIA WOODS        )
in her official and individual capacities,    )
                                              )
                        Defendants.           )
                                              )

       HAZELRIGG, J. — Robert Herbruger brought suit against his former

 employer, Bellevue College, for breach of contract. He claims that a letter he

 submitted advising of the withdrawal of an appeal related to his employment

 constituted a binding contract on the parties. The trial court dismissed one of

 Herbruger’s        claims in an earlier motion hearing and then granted summary

 judgment in favor of Bellevue College on the breach of contract claim. Herbruger
No. 82419-8-I/2


challenges both the ruling of the trial court and the form of the order granting

summary judgment. Finding that no contract exists, and that the trial court order

on summary judgment comports with requirements under the court rules, we

affirm.


                                            FACTS

          Robert Herbruger was hired by Bellevue College in July 2014 as a

temporary employee in an Operations Support position with the campus.

Herbruger was transferred to a different five-month project position entitled Plant

Communications Coordinator with Campus Operations in February 2015. Shortly

after Herbruger assumed this new role, he was dismissed from employment. In

March 2015, the Washington Public Employee’s Associations (WPEA) helped

Herbruger file a Request for Director’s Review with the State Human Resources

Division related to the temporary support staff position which had ended in

February. Lane Hatfield worked with Herbruger as his WPEA representative and

continued to help him throughout his appeal to the State Human Resources

Director.

          Herbruger requested “[r]emedial action of nonpermanent or temporary

appointment          rules”    for   government   employees   under   the   Washington

Administrative Code.           Herbruger asserted that his appointment to the project

position did not take effect until after he had worked 1,050 hours as a temporary

employee in the support staff position and as a result, he should have achieved

permanent status under the civil servant rules.1


          1   Title 357 WAC.


                                             -2-
No. 82419-8-I/3


      The Director’s office determined that Herbruger’s request for remedial

action was not timely because the temporary Operations Support position at

Bellevue College ended on February 5, 2015 and his request for review was

submitted more than 30 days later. The Director’s office also concluded that the

number of hours Herbruger had worked in the Operations Support position did not

exceed 1,050 hours and thus he did not meet the conditions for remedial action

under WAC 357-19-450.

      Hatfield,     acting    on    Herbruger’s     behalf,    appealed     the    Director’s

Determination to the Personnel Resources Board (PRB)2. In her May 22, 2015

letter asking the PRB to overturn the Director’s Determination, Hatfield argued that

Herbruger’s appeal was timely and that Bellevue College did not effectively

complete Herbruger’s change from a temporary appointment until after he had

surpassed 1,049 hours of work as a temporary employee. She asserted that he

therefore met the conditions for which the Director may take remedial action under

WAC 357-19-450. Herbruger requested a remedy directing Bellevue College to

appoint him to a “Plant Communications Coordinator” position with permanent

status, despite the fact that his appeal request was premised on his assertion that

he had accrued the requisite number of hours in a different position.

      In early November 2015, the Assistant Attorney General (AAG)

representing Bellevue College had a telephone conversation with Hatfield about

withdrawing Herbruger’s appeal. Following the conversation, the AAG emailed




      2   A body within the State Human Resources Division, Office of Financial Management.


                                             -3-
No. 82419-8-I/4


Hatfield the following as proposed language for a cover letter to accompany

Herbruger’s appeal withdrawal form to the PRB:

      The parties are in agreement that Mr. Herbruger’s appeal number R-
      RULE-15-003 will be withdrawn. Bellevue College will work with Mr.
      Herbruger to resubmit his Request for Remedial Action for Director’s
      Review. The college will not be objecting to Mr. Herbruger’s position
      that he surpassed 1050 hours of work on February 9, 2015.

When the AAG asked Hatfield to confirm her satisfaction with the language,

Hatfield proposed the following change: instead of, “Bellevue College will work with

Mr. Herbruger to resubmit his Request for Remedial Action for Director’s Review,”

Hatfield proposed, “Bellevue College will work with Mr. Herbruger to complete the

employment process normally resulting from a successful, timely appeal.”

      Another AAG representing Bellevue College replied to Hatfield:

      I want to make sure that we understand your proposed language
      correctly, though. As I read it, the language requires Bellevue to work
      with Mr. Herbruger following a successful appeal, and not that
      Bellevue ensures a successful appeal. With that understanding, I
      think the language you have is good.

Hatfield responded:

      Since we’re not talking about taking this back to the PRB but working
      with Bellevue to look at potential job positions (since Bobby’s
      previous work was apparently already completed) which is what they
      would have done if the original Director’s appeal had been
      successful. I was trying to find a way of describing that process of
      looking for job options. I understand that we don’t know what we’ll
      find at the end of the process.

The AAG replied, “That is an accurate summary of our conversation this morning.”

      On November 13, 2015, Hatfield wrote to the Hearing Coordinator at the

PRB to notify the Board that Herbruger was withdrawing his appeal:

      This letter and the accompanying withdrawal form should serve to
      notify the Board of the withdrawal of appeal and settlement of the



                                       -4-
No. 82419-8-I/5


       case in [Robert Herbruger v. Bellevue College] Case #R-RULE-15-
       003.

       The parties are in agreement that Mr. Herbruger’s appeal will be
       withdrawn. Bellevue College will work with Mr. Herbruger to
       complete the employment process normally resulting from a
       successful, timely appeal.

       The College does not object to Mr. Herbruger’s position that he
       surpassed 1050 hours of work on February 9, 2015.

Both Hatfield and the original AAG with whom she had been working signed the

letter to the Board, but Herbruger did not.

       Five days after Herbruger withdrew his appeal, the AAG notified Hatfield of

two open classified positions at Bellevue College.          Hatfield forwarded that

communication to Herbruger asking him if “either of these positions is something

you’re qualified for?” Herbruger responded two days later, “After consideration

and thought, I request to be reinstated back into my position in Campus

Operations, a position for which I am well suited and qualified.”

       Herbruger was placed on the layoff list at Bellevue College. Both Bellevue

College and WPEA attempted to determine whether Herbruger was qualified for

any open classified positions by repeatedly asking him to provide an updated

resume. Herbruger never provided one.

       Herbruger later filed suit against Bellevue College for breach of contract and

due process violations by individuals at the college as a result of his dismissal from

employment. Early in the litigation, Bellevue College filed a CR 12(c) motion to

dismiss the 42 U.S.C. § 1983 claims Herbruger brought against the individual

defendants and the breach of contract claim. Herbruger opposed the motion and

argued the court should treat it as a motion for summary judgment under CR 56.



                                        -5-
No. 82419-8-I/6


The court dismissed the individual defendants under CR 12(c), but denied Bellevue

College’s motion to dismiss on the breach of contract claim after considering it

under a summary judgment standard.

      Following discovery, Bellevue College moved for summary judgment on the

remaining breach of contract claim.    Bellevue College’s position was that no

contract existed between the parties and that the school had met any obligations

to Herbruger that it may have owed. Following oral argument on the motion, the

court granted summary judgment in favor of Bellevue College and dismissed the

remaining claim. Herbruger now appeals.


                                   ANALYSIS

      Herbruger argues the trial court improperly granted Bellevue College’s

motion for summary judgment. He further assigns error to the form of the order

granting summary judgment, alleging that it fails to comport with the requirements

of CR 56 and lacked necessary findings, thus impacting review.

      Before reaching the substance of Herbruger’s appeal, we address his

assignment of error as to form. Contrary to Herbruger’s assertion, CR 52(a)(5)(B)

expressly states that findings of fact and conclusions of law are unnecessary for

decisions on motions for summary judgment. “Any [findings] that are entered may

be disregarded on appeal, because summary judgment determines issues of law,

not issues of fact.” Redding v. Va. Mason Med. Ctr., 75 Wn. App. 424, 426, 878

P.2d 483, 484 (1994) (citing Duckworth v City of Bonney Lake, 91 Wn.2d 19, 586

P.2d 860 (1978)).




                                      -6-
No. 82419-8-I/7


      Herbruger also argues that the trial court’s order granting summary

judgment in favor of Bellevue College does not indicate whether extrinsic evidence

was considered, specifically the unrelated remedial action appeal of another

person and Herbruger’s deposition testimony, therefore it did not comply with CR

56(h). That rule requires that “[t]he order granting or denying the motion for

summary judgment shall designate the documents and other evidence called to

the attention of the trial court before the order on summary judgment [is] entered.”

The order states “The Court has heard oral arguments and considered the files

and pleadings in this case” and then proceeds to specifically set out only two

additional documents: Bellevue College’s motion for summary judgment and a

declaration and attached exhibits in support of that motion. (Emphasis added).

The record confirms that the court also reviewed the documents regarding two

other appeals that Herbruger argues should have been considered and his own

deposition testimony. These documents were included as exhibits to the pleadings

of this case and the transcript of the hearing clearly demonstrates that the court

considered them.

      A trial court’s failure to list in the summary judgment each declaration and

pleading considered is a technical error but a harmless one when the declarations

and pleadings are all included in the record on appeal. W.R. Grace & Co.—Conn.

v. Dept. of Revenue, 137 Wn.2d 580, 591, 973 P.2d 1011 (1999); Citibank S.D.

N.A. v. Ryan, 160 Wn. App. 286, 290 n. 1, 247 P.3d 778 (2011) (trial court order

was technically erroneous because it did not specifically list responsive materials

but error is harmless). Accordingly, while the court should have expressly included




                                       -7-
No. 82419-8-I/8


those documents in the enumerated list contained in the order granting summary

judgment, its failure to do so was harmless. However, despite this nonprejudicial

irregularity, we now consider whether the court’s ultimate ruling was proper.

      This court reviews a grant of summary judgment de novo, engaging in the

same inquiry as the trial court. Gunnier v. Yakima Heart Ctr., Inc., 134 Wn.2d 854,

858, 953 P.2d 1162 (1998).      The reviewing court “may affirm on any basis

supported by the record.” Redding, 75 Wn. App. at 426 (citing Hadley v. Cowan,

60 Wn. App. 433, 444, 804 P.2d 1271 (1991)). Summary judgment dismissal is

proper if no genuine issue as to any material fact exists and the moving party is

entitled to judgment as a matter of law. CR 56(c). “The facts and all reasonable

inferences are considered in the light most favorable to the nonmoving party, and

all questions of law are reviewed de novo.” Hollis v. Garwall, Inc., 137 Wn.2d 683,

690, 974 P.2d 836 (1999). “If reasonable minds can reach different conclusions,

summary judgment is improper.” Kalmas v. Wagner, 133 Wn.2d 210, 215, 943

P.2d 1369 (1997).

      As made clear by the focus of the parties’ briefing and argument to the trial

court on summary judgment, the substantive issue before us is whether the

November 13, 2015 letter signed by Herbruger’s union representative and an AAG

representing Bellevue College constitutes an enforceable contract between the

parties. The essential elements of a contract are the subject matter, the parties,

the promise, the terms and conditions, and the price or consideration. DePhillips

v. Zolt Const. Co., Inc., 136 Wn.2d 26, 31, 959 P.2d 1104 (1998). A contract

requires offer, acceptance, and consideration; without such no valid contract




                                       -8-
No. 82419-8-I/9


exists. Veith v. Xterra Wetsuits, LLC, 144 Wn. App. 362, 366–67, 183 P.3d 334

(2008). Acceptance is an expression of the intention to be bound by the offer’s

terms. Id. In a breach of contract claim, the burden is on the plaintiff to prove that

a valid agreement existed between the parties, the agreement was breached, and

the plaintiff was damaged. Lehrer v. Dep’t of Soc. & Health Servs., 101 Wn. App.

509, 516, 5 P.3d 722 (2000). In a motion for summary judgment, “[t]he moving

party is ‘entitled to a judgment as a matter of law’ because the nonmoving party

has failed to make a sufficient showing on an essential element of [their] case with

respect to which [they have] the burden of proof.” Celotex Corp. v. Catrett, 477

U.S. 317, 323, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986); see also Guile v. Ballard

Community Hospital, 70 Wn. App. 18, 23, 851 P.2d 689, 692 (1993).

       Washington follows the objective manifestation theory of contracts. Hearst

Commc’ns, Inc., v. Seattle Times Co., 154 Wn.2d 493, 503, 115 P.3d 262 (2005).

“Under this approach, we attempt to determine the parties’ intent by focusing on

the objective manifestations of the agreement, rather than on the unexpressed

subjective intent of the parties.” Id. “For a contract to exist, there must be a mutual

intention or ‘meeting of the minds’ on the essential terms of the agreement.”

Saluteen-Maschersky v. Countrywise Funding Corp., 105 Wn. App. 846, 851, 22

P.3d 804 (2001) (quoting McEachren v. Sherwood & Roberts, Inc., 36 Wn. App.

576, 579, 675 P.2d 1266 (1984)). The terms assented to must be sufficiently

definite. Keystone Land & Dev. Co. v. Xerox Corp., 152 Wn.2d 171, 178, 94 P.3d

945 (2004). “If an offer is so indefinite that a court cannot decide just what it

means, and fix exactly the legal liability of the parties, its acceptance cannot result




                                         -9-
No. 82419-8-I/10


in an enforceable agreement.” Sandeman v. Syres, 50 Wn.2d 539, 541, 314 P.2d

428 (1957). “[A]n agreement to do something which requires a further meeting of

the minds of the parties and without which it would not be complete is

unenforceable.” Id. at 541–42.

       The body of the letter that Herbruger argues constitutes a contract reads as

follows:

       This letter and the accompanying withdrawal form should serve to
       notify the Board of the withdrawal of appeal and settlement of the
       case in [Robert Herbruger v. Bellevue College] Case #R-RULE-15-
       003.

       The parties are in agreement that Mr. Herbruger’s appeal will be
       withdrawn. Bellevue College will work with Mr. Herbruger to complete
       the employment process normally resulting from a successful, timely
       appeal.

       The College does not object to Mr. Herbruger’s position that he
       surpassed 1050 hours of work on February 9, 2015.

The crux of Herbruger’s argument is that these three sentences notifying the PRB

Hearing Coordinator of the withdrawal of his appeal were also intended to bind the

parties. The question for this panel is, to what? Here, the language “process

normally resulting from a successful, timely appeal” is vague at best. Based on

the four corners of the document, we cannot conclude that it clearly reflects mutual

assent to any agreed upon terms by which the parties intended to be bound.

Though Herbruger points to the remedial action set forth in WAC 357-19-450 as

defining “the employment process normally resulting from a successful, timely

appeal,” this cannot be discerned from the language contained in this letter. The

same is true as to Herbruger’s desire to raise results of two wholly separate PRB

appeals of other parties, which he continuously referenced throughout the



                                       - 10 -
No. 82419-8-I/11


negotiation and litigation. He contends that both the process set out in the WAC

and the procedural histories and outcomes of the appeals define the “process

normally resulting from a successful, timely appeal.”

       Because this letter is vague on its face, it’s proper to consider parol

evidence. DePhillips, 136 Wn.2d at 32. “‘[P]arol evidence is admissible . . . for the

purpose of ascertaining the intention of the parties and properly construing the

writing.’” Id. (alterations in original) (internal quotation marks omitted) (quoting

Berg v. Hudesman, 115 Wn.2d 657, 669, 801 P.2d 222 (1990)). “[T]he ‘parol

evidence rule’ precludes use of parol evidence to add to, subtract from, modify, or

contradict the terms of a fully integrated written contract.” Id.

       Neither party disputes the email exchange between Hatfield and Davis,

which was properly considered as extrinsic evidence and goes to the question of

their mutual understanding. The email exchange makes clear that neither party

intended to be bound to a particular result, or even a specific process, and that this

letter merely memorialized the parties’ understanding that the appeal would be

withdrawn and Bellevue College would work with Herbruger to find a suitable

position if one was available. Hatfield expressly indicated “I understand that we

don’t know what we’ll find at the end of the process.” Further, the email thread

clearly demonstrates that Hatfield contacted Herbruger and indicated the

“employment process” in the letter “means working with Bellevue College to find

another equivalent job on campus.”

       Herbruger now discusses WAC 357-19-450 and wishes the focus to be on

records regarding two completely separate appeals.            However, this position




                                        - 11 -
No. 82419-8-I/12


ignores a key fact: the job to which Herbruger sought reappointment via remedial

action was a project position which the Director’s Review Program Investigator

expressly determined was not subject to such action under the WAC. Herbruger

does not attempt to explain why the WAC would guide the process here despite

this factual distinction from the successful remedial action appeals he presented

to the court. More importantly, however, there is nothing in the record before us

to suggest that Bellevue College agreed that either the WAC or the cited appeals

would guide their process with Herbruger. If the intention of the parties was to

have the sort of specificity that Herbruger posits, it is puzzling that neither the AAG

nor WPEA representative identified the rules they intended to guide this process

in the letter.

        Even if the record suggested, as Herbruger asserts, these were in fact the

terms of the agreement with Bellevue College, Herbruger actively failed to

cooperate when Bellevue College reached out about other positions on campus.

Numerous depositions discuss Herbruger’s failure to provide a resume after

multiple inquiries from Bellevue College. Additionally, when Bellevue College sent

Herbruger information about two open classified positions and inquired if he was

qualified for either, he replied “After consideration and thought. I request to be

reinstated back into my position in Campus Operations, a position for which I am

well suited and qualified.” It is clear that Herbruger sought one position and one

position only, which was neither set out in the letter he now claims to bind the

parties, nor in the email thread preceding the letter. Even with the benefit of all

reasonable inferences as the non-moving party, the record is clear that




                                        - 12 -
No. 82419-8-I/13


Herbruger’s expectation was not communicated to Bellevue College during

discussions of the withdrawal of his appeal, so there cannot be mutual assent as

to this purported term.

       As such, the November 13, 2015 letter does not constitute a valid contract

and the trial court did not err in dismissing the breach of contract claim on summary

judgment.

       Affirmed.




WE CONCUR:




                                       - 13 -